224


    c.

    s
                      OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                       AUSTIN
         QROVER SELLERS
 .**     ArronNav GLIIEma.
.___ j



i
                                                                     225




t




                E6 a.#eulmtkatiEt&?*1a?.Kit10n o\ltl%wd in yew qumtfon,
    the rmoti    titlo to thr autciimbllo
                                        8taA8 ia the mm of the deo8ped
                      226

    Su.D.O.Omt-Pa-S
:
     227
(i
                                                        _,-           -_    .                -
--




                      The aboto pmvloloa of th6 Oorttfloato      af Title Aot rloarlr
     indlwtao         that It lo tlm lntemtion or the Lbglblrd~n      that all oub-
     BiBQUa&% bd68          rfkr         t&6    flPbb         04krO Of     4 BIOtOr         v&dOlO           h   thib     s&3tO
     shall bs A~ooaptloWl by d babtmr          or tbo oortifloato    ef title on
     woh motor vohiolo,       end that 80 tltlo to my motor rehlole       tie11   ano
     or vast until bwh tmaofor be &a lxoouho& Motioa 6S bi thbrAeP
     oloazl    ostabllahor    #to  intoutioa  b prolid       that All 0al00 md0
     la vi0 f ati0A of tllso Aat ohallk w i 4 had no   4 sflo aJ3.l pur utll
     t&apr~tlrioam      af thib aot ?mv* hoa hem l&o& tlth.       .$a tlw   0800 of
     a1106      T*   Lbhm6n      (air,        App.)     168     5.K        (aa f      PM‘    the     carrl        OAlBt




                  1t lo t&rofon    tho opluon or thlo a6pedim      that it iB thb
     duty of tlw C!ortl?Soato of T&lo gdrloibn t@ wtcuo ths 1bbtmAeb       or A
     oo&-tlfloato or t1uo ea4.r th8 fwtuol titwtioa        6utlllmu la Joiv
      wetloa     Until Or aaloro i.af8m~tia bA# bee turniBh@ $0 the d-h-
     %eat ahowing A OAAt~AAOUb lVOH       0hAiA Of titb   t0 the ldombllo la
     qubbtloa fnss ltb tirbt    nlo i& t&i8 State tl, an4 iaolaU~$ the do-
     OeC&Od   perbOA+   BBllo wo darn     that the Wztlflecrto et FItlo M?l-
     6iOn    kUi8    wide     dlb9mtioIUIrt             p6WWb         h      aQtfl¶htering             a0        plWviWien0       Of
     the CertifiO6ta     of Tit&4 hot, and that                               in bad       ea8eb        It       #my br
     tiffloult     for 0urrirl~g hosro te ho0                                   all    r0=0r       awo0rb         o r l rtatf~r
                                                                                                                               ,
                                                                                                                                     229




certftioatt              taf tiU6,         6nU until             rwh      hat     been WOCq1156h6d 6nd t&e
r4oord       thereor         appear6         la tR0 if166    of your drp6rtma8   rhowing    an
unbrclrea ohalc              of title          to thhr applloant,   you would not bo ju6tifled
in   ismhg          a m-6        csrtirioats                 or titilr       to an       applioanttm-4rm.
                  QJ4stloa           3.          "mlla        w4 Ba     oorreot          b     fQllmdng              th#
                                          rOOOdUr0 ia                46666      Wham      We h6W          M         OUt-
                                            th6 nun@             d     #aeoa$        other         #&A        the
                                                 M reqaert a prqar rssi@b
                                           4r rhoal
                                      say 666 all 6ab60 mt cuBor untfL
         tit16   t0        th6    nOta V4hiOl4 $8 breug 5% ug te the ~eorarU
         p4rf3aw

                  We b6M.400              th6t          uu     diuuulea            and       8new4r      to    your        quutlor
me 8 6bbn                6a90w6x~                -6~            m       -6tf08k              PP.   81 6fkd it            $0 tw0.
rwaplt  0           Inlea     thst~uadottab trotual 8ltuatloawflinu                                              ir  r00h
qU66tiCHl        t E at    before fOU rOti& b6 jU68ifi.d in i60Uiin8                                        6 OOrf~b6t6
M title      to the 6ppllOant thoretor, there nubt bo a                                               oontinuoos     ehaln
or title     or reoord   in your  dopar#mntto the aoter rotil6le in qua6-
tioa     Wld~nud     by pr~@nr ua       t Of tb. 06rtiflO6t4  at title trM
6ll rubrequ6at cwn4r6 to 66d                 the &orated pawen.
                  @66tiOn            4.          %I      m6lty 666U          them        Uteri      ha6 'bun             no
         ldatnlrtntlea                l ear             %a   thm @a%#gaqwt~.iaralroa                                uA
         them lCI slso                Elmr              ?wlr r t* 8a 8m* ¶a .r eluo o r t&
         motor mhiole                dO66         not        turtiria probatingthe *It&O,                                #Is
         &to  protidod               6n 6rrldUit                 rot?6 t0         be enouted             by CLBUX-
         ViYing 6oUSO     When they 6re 6611.ing th4 &OtO? Y6hi618 to
         pay     oQamdty  d4bt6 aOld 611 ndrxw h6lin   6re list66    la
         riaao,but 16 8hera 6a9 way we earl iscrue tiuo       &n the BM@
         ot a 6unlrlag      6POU66 rher6 then   are minor h6ire i6rctlvaU
         witheut +dtdnistretioa     proo44dfngS  or ui#oUt qu6litieetion
         at gwardhn or the mlnerr?        %6tio   requir6dia     6 ritilar
         CBBB, them Kerr em Binor htir6 involved aab the atofor
         ;zt;;z   LB 6old but not ror t&e purpose or paying wnmunlty
                                                                                                                     :.       230


Hon. b* 0.        Gnu             * Pam 9



        AF8iOh6                      5661) tbrOU#I              Saw      Or    8h6      R6Vi6u         ClVu    Blie8U806
o r TIPI,
        detornlna  8h orlghtr 6r 6laamnlty runlror with refer-
MOO M oaarnualty pmpel%y in th1.seat.. la nfartlag te 6wh
8t&Ut66 t&O BqpW16 a0U.d Or lb60 In Yid@iity vni011h6Pr61iOO
a-nay  TO. mmhiar,  19s 8. 9, (a) W8, statU  a8 ra0-t
             ‘wothl&kthat                        it
        tt(chtr,goPnn,@ad                       l,.bf.i&l,L%?:                  “t%h%%i!~
        m#lt          mt7irot             a-8    fired         end   dote     nubbyportinuit
        rtatu    L 8*           without         qwiurgtng            undrr      rnj         6t6tUt86     the
        6urviplng rpeu66 ug rell                               the 4aramunityproperty ta
        py &i?aLnity debtr."
              raaln in the 0686 or &&ht,  et al, T6a Tamehill                                                      BrOthar6
(civ.    &gt.) la0 9. W. (81 SUe, the Court has the ioll6wing                                                   to say!
                 “A    6WitOtOf 6 OmUJiity ha6 8Utbotity t6 13611
        and usmey    property   or bhe emmalty    ta order tie ad-
          u6t SaQ dinobrgo     oammtity  d1bt8 ulthout @ia& timmigb
           6 rOrI& pr#O66 Or pOrieOti4        uO6UOu&ty8dtIhiBttiS~
        tlm and giiri~     required boaarg
                 In tha           oa6e      sr Grob6 t6.             tir6t      state         B6llk0r Iilmhop
                                                                                                            (aup.
                                                                      8upreom oouri or Texar, la dls-
                                                                     lUZ&OI t0 baDdL0OMBIMit~
                                                           rottbrgPrp000                    0fwlryOcrpmgt


                 “Tha SM~T6t in                       O-tit              16 6UtbPFit&, without
        qualltfing              w&r        any statute,              L    6&l and marry om-
        amity  rop6styrrpey6mntei6~t                                                         4o?m       rim@
        oofamWey property derbondr rubbfeot 8e                                         iobtr 6) Mm-
        Pluaityl6t6t6t"




             *where 6666t6 or o a u 4 iul re8ete
                                            sty are ia S66h
        thorn an no &6bt6 unpaid,tfnr.     h6 been 1106dmlnl6&6-
        tion 0r tbr u8ete, and there 16 no n60666lty ra any,
        then upon d66t.h of either h-baa4   or wife, oemmnity
        86tate        VWt6 one-ha                     in      surTiror        St6     the     other     h6l.f la
                                                                                            231




             St ma       thu8rom         rppu      art   the   mnttus         zwoated     br
                                    4orinltoly     4oolQotl br e ho rourtm of
                            *bole atea,     ati        ax-4 thor4fom    mm&ed
                                         aDJ*tltrvib,~~*~k
                                                  t?
                            1whiole 18 Ming Mid to P&f aanuQunlt7(0 F”tr
                             to fswm tho ~sortiilcato        of title o?on thou&
                                 There are throo mthodo provided by ota-
tuto  through vhiah the nwvivor       oea take possooeion       of the sawmaity
es6atot     (XI By tak3ng out edadnlotration         ua6or pitlo 54 Artlolr
St90 ot 68Q*, Fmlsed Cl~il Statutoa             19851 (0)     By qwrjfying      aa
llUrd,OY $a 00mIounit~under Cbaptu 44 Tit10 54, A.rtio10565l lt
        mired   USlil Statutoryand (5) ‘By bolu            appointed gum&m
%L       •~s*M 0i the lnian aa0r       'Pith 59 mi0h           4108 et 00~
R479i06a oiw    aktatsr,    iom*     Orebo ts* i’irrt. Stat* B&k oi B&p,
Iupr&     If the stir of tbo notor     *ss101e by the owvlving         8$xuIo 18
not bei      mde to pay a c+mmmlty debt *aQ thoro nro aim               obilmn,
St will% aehasary tar your doQartm& to be furnlohed 'Mdenoe
that tbr sur*itbg      I 0\100,be8 't&Ufied      \mdu o&a ef tba aboto mtaod8
in orarr     te WalMy tL              1 t&B1
                                tSt1.0~    lai*br
                                                ahMae.               Qor bdng tur-
nirhedwith         We                               thea br authorino4  to imumew-
tiflouto or title                            fro0 th*:ou.niting       qbotrrr, when
the rturlriag;1                              U&OF efthrrof tPI mt&U                 rbon
nBa ham po8ted                            Mitpiinabf $8, rrclpootiro      rtatutrr,
tit10to the motor to            011, would peso to the purohaeor tmm ruca mu+
riling     qouse    oven thou&     the    tuads    derivbd irat         the   @ale WI,    6hl-
  t-d    by thr    atwnuity     ~umlvor.          In 6wh   Went,        th.   ohildrw oould
3"Wtothobon&      n&Uaotta   thapumhaau   (dtheeutersobile.   m
tid*litl  wai= farUrtEO0 tb%pUQ’TO. BIttOtilU, IgPm, md XoFarlaad
wee Beaten, ltd 6. If. 5nd 919, rtfigsd in 154 8. w. &a 1058,
                                               ea q mlna dl   k r ea o n a m-
lml utntmed a ifaotr                          fl altore
                                wh lr hr ig h t          br epwul *CMU in l
  rtioular   4am, wo baliovo that to propulr e.arry out una offootueo
p he
  ”   purposor of the lld0 aI rtato&.ln a&ion 1 .thomof rboroquad,
df.etatrr thr veo of the pmoeduro hemlnabovr     aet   out underthr
faatual rftuafloar   prooontod, md eny lpplloaat     aggrloywl by meh
pre0edua-a  10 sdeqvntel~ protooted by Seation 39 of the Aat protfdiag
fo rlppBal Yma the nfusnl            of thr dqartment              to iseuo    the   oortifi-
oat4 of title       mquerbed.
                                                                                            232




Bon.      D.   C.    Qmer      - Fnge   9



                    u-0 true     that   tha   fongolag   euffloiokrkly   anmfU8   th4   qu*r-
tloar       w&h       you ha70 pxwmta&




DEB:djm




        c